NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 DONALD J. DAVIS,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7130
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3257, Judge William A.
Moorman.
             ___________________________

              Decided: January 14, 2011
             ___________________________

   DONALD J. DAVIS, of New Windsor, Maryland, pro se.

    ALEX P. HONTOS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARTIN
DAVIS   v. DVA                                             2


F. HOCKEY, JR., Assistant Director. Of counsel on the
brief was MICHAEL J. TIMINSKI, Deputy Assistant General
Counsel,United States Department of Veterans Affairs, of
Washington, DC
              __________________________

   Before LOURIE, BRYSON, and PROST, Circuit Judges.
PER CURIAM.

    Donald J. Davis appeals from a final decision of the
Court of Appeals for Veterans Claims (“the Veterans
Court”) dismissing his appeal for lack of jurisdiction. We
dismiss the appeal for lack of appellate jurisdiction.

    On September 16, 2008, the Board of Veterans’ Ap-
peals issued a decision severing service connection for Mr.
Davis’s left ear hearing loss. The Board also remanded
Mr. Davis’s other claims to the Department of Veterans
Affairs (“DVA”) regional office. Those claims asserted
service connection for a knee injury, lower back pain,
gastroesophageal reflux disease, and sleep apnea. Mr.
Davis then appealed the Board’s decision to the Veterans
Court. The Veterans Court interpreted Mr. Davis’s
appeal not as a challenge to the severance of service
connection for left ear hearing loss, but as a request for
service connection and compensation for his knee injury
and other ailments, the claims that the Board had re-
manded to the regional office.

    The Veterans Court dismissed Mr. Davis’s appeal for
want of jurisdiction. Because Mr. Davis did not challenge
the Board’s decision to sever service connection for left ear
hearing loss, the court treated any appeal as to that issue
as abandoned and declined to review the merits of the
Board’s decision as to that claim. In addition, because
there was no final Board decision regarding Mr. Davis’s
3                                              DAVIS   v. DVA


claims to a knee injury and other conditions, all of which
were remanded to the regional office, the court concluded
that there was no argument for the court to address
concerning the merits of the Board decision on appeal.
The court explained that if in the future Mr. Davis re-
ceived an adverse final Board decision with respect to
those claims, he would be free at that time to appeal to
the court. As to Mr. Davis’s assertion that he suffers from
service-connected bilateral hearing loss, which he raised
before the Veterans Court for the first time in his reply
brief, the court stated that he should raise that claim
before the DVA in the first instance. Mr. Davis then
appealed to this court.

    Mr. Davis’s appeal to this court does not raise any is-
sues within this court’s jurisdiction. Unless an appeal
presents a constitutional issue, we “may not review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2). In his informal brief, Mr.
Davis asserts that his medical records were lost and that
he injured his knee while deployed in Honduras in 1996.
Those are factual issues that have not yet been adjudi-
cated by the regional office, reviewed by the Board, and
appealed to the Veterans Court.

    The claims for service connection that Mr. Davis sets
forth in his informal brief have been remanded to the
regional office. If he is unsatisfied with the decision
ultimately made by the regional office on those issues, he
may appeal that decision to the Board and ultimately to
the Veterans Court. But until the agency acts on his
claims, neither the Veterans Court nor this court has
jurisdiction to address those claims. Because Mr. Davis
has not raised any legal issue regarding his claims that is
DAVIS   v. DVA                                           4


within the jurisdiction of this court to decide, we dismiss
the appeal.

   No costs.

                      DISMISSED